   Case 1:18-cv-05151-ENV-RER Document 19 Filed 04/30/19 Page 1 of 1 PageID #: 146
                                                                                 Christina H. Bost Seaton, Esq.
                                                                                 Partner
                                                                                 445 Park Avenue, Ninth Floor
                                                                                 New York, New York 10022

                                                                                 Direct: (203) 887-4665
                                                                                 Facsimile: (347) 230-8654


                                                                                 Christina.BostSeaton@fisherbroyles.com
 April 30, 2019
 VIA ELECTRONIC MAIL


 Frank Daley
 Eastern District of New York
 Case Management
 Electronic Case Files


 Re:     Pay.gov Tracking ID: 26C75O38
         Abbas v. Hestia 18-cv-05151


 Dear Eastern District of New York:
         I write to request a refund be issued to original form of payment for Pay.gov Tracking ID:
 26C75O38, Agency Tracking ID: 0207-10723348 in the amount of $400. The card was charged twice
 for the same transaction. The corresponding transaction, for your record-checking, is Pay.gov Tracking
 ID: 26C75O7B, Agency Tracking ID: 0207-10723360. The last four digits for the original card of
 payment is 1002 belonging to Richard Cohen.
        If you have any questions or need additional information, please contact me at the information
 above or you can also contact Richard Cohen at (917) 576-7919. Thank you for your assistance.


                                                            Very truly yours,
                                                            FISHERBROYLES, LLP


                                                            /S/: CHRISTINA BOST SEATON
                                                            CHRISTINA H. BOST SEATON, ESQ.




ATLANTA  AUSTIN  BOSTON  CHARLOTTE  CHICAGO  CINCINNATI  CLEVELAND  COLUMBUS  DALLAS  DENVER  DETROIT  HOUSTON
    LOS ANGELES  NAPLES  NEW YORK  PALO ALTO  PHILADELPHIA  PRINCETON  SALT LAKE CITY  SEATTLE  WASHINGTON D.C.
